DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 25-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10FEB2022.
Applicant's election with traverse of Group I, claims 1-24 is acknowledged.  The traversal is on the ground(s) that the references don’t teach the specific combination of claimed elements and would not be obvious to combine. This is not found persuasive because GRAMME teaches a similar separation system to SKOVHOLT and it would have been obvious to combine the separation structure of GRAMME to the method of SKOVHOLT for the purpose and advantage as taught by GRAMME with a reasonable expectation of success. Both references are analogous arts in the same technological environment of well fluids separations.
In response to applicant's argument that GRAMME teaches a system designed for use with pigs, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
gas separator is interpreted as a harp gas separator (P9/L7-8).
water treatment system is interpreted as a flotation unit (P6/L32).
sand removal unit is interpreted as a cyclonic de-sander (P9/L2).
water injection system is interpreted as a water injection pump (P20/L22-26).
seawater processing system is interpreted as a seawater intake (Fig. 1).
transport and installation structures is interpreted as a frame (P23/L1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Objections
Claim 1 line(s) 5 sets forth the limitation “at least one inclined dual pipe separator […], which at least one dual pipe separator” preferably may be corrected to - - at least one inclined dual pipe separator […], which the at least one dual pipe separator - - . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2,8-9,21-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It unclear to what degree “substantially without moving parts” the water separation stage is 
Claim 8 line(s) 2 sets forth the limitation “the separation system”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 line(s) 2 sets forth the limitation “a further input” suggesting more than one input, but only one input is positively claimed and therefore the claim scope is unclear.
Claim 9 line(s) 2 sets forth the limitation “a further input to receive water settling in a storage tank”. It is unclear whether the storage tank is positively claimed as part of the system or just the intended use of the input.
Claim 21 line(s) 2 sets forth the limitation “components of the gas separator, the water separation stage and the water treatment system”. It is unclear what constitutes as “components” and therefore the claim scope is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6,9,13,17 are rejected under 35 U.S.C. 103 as being unpatentable over SKOVHOLT (US 20180073343) in view of SKOVHOLT (US 20150343327), GRAMME (US 20060124313), and KONGSBERG-2009.
Regarding claim 1, SKOVHOLT ‘343 teaches a system for subsea purification of produced water from subsea oil producing installations (title, Figs.) including a subsea multiphase fluid separation system (abstract; par. [0004]) comprising:
a gas separator (Fig. 3 #101a; par. [0071]) capable of separating gas from a wellstream containing oil;
a water separation stage downstream of the gas separator, comprising:
an inclined dual pipe separator (Fig. 3 #101b) capable of separating water from the oil of the wellstream, which the dual pipe separator comprises a perforated inner pipe contained within an outer pipe (par. [0071] references WO 
a water treatment system (Fig. 3 #10; par. [0091]) capable of cleaning oil from water that is produced by the water separation stage.
SKOVHOLT ‘343 does not teach an electrocoalescer and a second separator. However, GRAMME teaches a pipe separator for the separation of fluids, particularly oil, gas and water (title, Figs.) including a subsea multiphase fluid separation system (abstract), the system comprising:
a gas separator (e.g. cyclone of Fig. 5; par. [0017]) capable of separating gas from a wellstream containing oil;
a water separation stage (pipe separator; Fig. 5) downstream of the gas separator, comprising a dual pipe separator (see Fig. 4b) capable of separating water from the oil of the wellstream, which dual pipe separator comprises a perforated inner pipe contained within an outer pipe (Fig. 5; par. [0011]), an electrocoalescer (Fig. 6 #15) and a second separator (Fig. 6 #16) in series, downstream of the dual pipe separator on an oil outlet path (par. [0017]); and,
a water treatment system (par. [0011]) capable of cleaning oil from water that is produced by the water separation stage.
GRAMME teaches the electrocoalescer and second separator separates the remaining water in the oil (par. [0017]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device of SKOVHOLT ‘343 with the electrocoalescer and second separator of GRAMME in order to separate any remaining 
SKOVHOLT ‘343 does not teach an a water-in-oil sensor. However, KONGSBERG teaches an water-in-oil (WiO) sensor that enables fast and reliable detection of moisture in oil and can be used in online moisture monitoring and as a control device for separators, which saves both oil and the environment (P1/LC). It further obvious to one having ordinary skill in the art to place a water-in-oil sensor downstream of the water separation stage in order to monitor and control the water separation stage.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device of SKOVHOLT ‘343 with the WiO sensor of KONGSBERG in order to monitor and control the water separation stage for improved separations. The references are combinable, because they are in the same technological environment of oil/water separations.
Regarding claim 2, SKOVHOLT ‘343 teaches the gas separator and the water separation stage are arranged without moving parts capable of separating gas and water from the wellstream passively (stationary pipes and tanks).
Regarding claim 3, SKOVHOLT ‘343 modified system teaches the water treatment system is connected to water outlet paths (Fig. 3 #104) from the dual pipe separator and from the second separator (in combination with GRAMME).
Regarding claim 4, GRAMME teaches the second separator comprises e.g. a horizontal tank separator (Fig. 6 #16), not a dual pipe separator. However, SKOVHOLT ‘327 teaches that dual pipe separators can be advantageous in comparison to a large 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to provide for SKOVHOLT’s modified device with a second separator comprising a dual pipe separator for its known advantages for improved separations.
Regarding claim 5, SKOVHOLT ‘327 teaches an array of parallel dual pipe separators (e.g. Fig. 5A) and thus would be obvious to one having ordinary skill in the art to provide for a first array of parallel dual pipe separators upstream of the electrocoalescer and a second array of parallel dual pipe separators downstream of the electrocoalescer in SKOVHOLT ‘343 modified system.
Regarding claim 6, it is obvious to one having ordinary skill in the art to provide the second array with fewer dual pipe separators than the first array, because the first array of dual pipe separators on the front end will have a significantly higher water fraction as the first round of water separations then the second array of dual pipe separators on the back end and the second round of water separations. Furthermore it is obvious to one having ordinary skill in the art to optimize the number of separators necessary to efficiently and economically clean oil from water (SKOVHOLT ‘327 par. [0094]).
Regarding claim 9, SKOVHOLT ‘343 teaches the water treatment system comprises a water input (Fig. 3 #12). Note that the storage tank is not positively claimed and only one input is claimed.
Regarding claim 13, SKOVHOLT ‘343 teaches the water treatment system comprises a discharge outlet (Fig. 3 #13) capable of discharging of cleaned water in to surrounding seawater (par. [0020]).
Regarding claim 17, SKOVHOLT ‘327 a pre-separator pipe section (Fig. 1 #10) upstream of the dual pipe separator.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SKOVHOLT (US 20180073343) in view of SKOVHOLT (US 20150343327), GRAMME (US 20060124313), KONGSBERG-2009, and Can-Am Instruments-2014.
Regarding claim 7, SKOVHOLT ‘343 does not teach an oil-in-water sensor. However, Can-Am Instruments teaches an oil-in-water (OiW) sensor and that in oil and gas production applications, monitoring separation efficiencies is key to optimize production rates, preventative maintenance, chemical use, flow, and environmental compliance (P1). It further obvious to one having ordinary skill in the art to place an oil-in-water sensor downstream of the water separation stage in order to monitor and control separation efficiencies of the water separation stage.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device of SKOVHOLT ‘343 with the OiW sensor of Can-Am Instruments in order to monitor and control separation efficiencies of the water separation stage for improved separations. The references are combinable, because they are in the same technological environment of oil/water separations.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SKOVHOLT (US 20180073343) in view of SKOVHOLT (US 20150343327), GRAMME (US 20060124313), KONGSBERG-2009, ORLOWSKI 2012 “Marlim 3 phase subsea separation system- challenges and solutions for the subsea separation station to cope with process requirements” and FOLKVANG (US 20100180768).
Regarding claim 8, SKOVHOLT ‘343 teaches the water treatment system comprises a tank assembly (Figs. 1a, 2a, 3 #10), which additionally separates oil and gas from produced water, but does not teach a gas inlet.
ORLOWSKI teaches a 3 phase subsea separation system (title, Figs.) comprising:
a gas separator (Fig. 2 #B);
a water separation stage (Fig. 2 #C) downstream of the gas separator, comprising a pipe separator; and
a water treatment system (Fig. 2 #D) comprising a gas inlet (Annotated Fig. 2) communicating with the gas separator system and is arranged to mix the produced water with gas separated from the oil (P1/introduction - P2/second paragraph).
FOLKVANG teaches a separator tank for separation of fluid comprising water, oil and gas (title, Figs), which is suitable for subsea deployment (par. [0071]), provides a separator with high capacity compared to volume (par. [0011]), and is highly efficient (par. [0013]). The separator provides for gas injection of recycled gas into the water phase (i.e. “flotation”; par. [0034-0035]), which form small bubbles that facilitate the separation of the oil/gas from the water phase (Fig. 4; par. [0016-0017,0059]).

Annotated Fig. 2

    PNG
    media_image1.png
    607
    1040
    media_image1.png
    Greyscale

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over SKOVHOLT (US 20180073343) in view of SKOVHOLT (US 20150343327), GRAMME (US 20060124313), KONGSBERG-2009, and FOLKVANG (US 20100180768).
Regarding claim 10, SKOVHOLT ‘343 teaches the water treatment system comprises:
a water inlet (Fig. 3 #12) for water to be cleaned of oil;
a water outlet (Fig. 3 #13) for water cleaned of oil; and

SKOVHOLT ‘343 does not teach a flotation unit. However, FOLKVANG teaches a separator tank for separation of fluid comprising water, oil and gas (title, Figs), which is suitable for subsea deployment (par. [0071]), provides a separator with high capacity compared to volume (par. [0011]), and is highly efficient (par. [0013]). The separator provides for gas injection of recycled gas into the water phase (i.e. “flotation”; par. [0034-0035]), which form small bubbles that facilitate the separation of the oil/gas from the water phase (Fig. 4; par. [0016-0017,0059]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify water treatment system of SKOVHOLT ‘343 as a flotation unit as taught by FOLKVANG in order to efficiently separate oil from water. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
Regarding claim 11, FOLKVANG teaches the water treatment system comprises a first flotation unit (Fig. 5 #1) and a second flotation unit (Fig. 5 #1”) in series, the water outlet (Fig. 5 #5) of the first flotation unit communicating with the water inlet (Fig. 5 #3”) of the second flotation unit.
Regarding claim 12, FOLKVANG teaches the water inlet (Fig. 4 #3) of the flotation unit communicates with a mixer (Fig. 4 #103) for mixing gas with water to be cleaned of oil (par. [0059]).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over SKOVHOLT (US 20180073343) in view of SKOVHOLT (US 20150343327), GRAMME (US 20060124313), KONGSBERG-2009, and MARTIN (US 2875833).
Regarding claims 14-16, SKOVHOLT ‘343 teaches a water injection system is known in the prior art (par. [0012]), but does not teach a water injection system per se. However, MARTIN teaches a process of recovering oil from oil fields involving the use of critically carbonated water (title, Figs.) where water and gas is pumped to improve oil recovery when the pressure is insufficient (C1/L17-20; C2/L3-8). Martin further teaches a water injection system (annotated Fig. 1) comprising:
a gas inlet communicating with a gas separator (Fig. 1 #S); and
a processed water inlet (annotated Fig. 1).
Annotated Fig. 1

    PNG
    media_image2.png
    950
    895
    media_image2.png
    Greyscale


Note that it is obvious to one having ordinary skill in the art to provide for a seawater processing system for injecting seawater into a well in a subsea system. The whole system is surrounded by seawater readily available.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over SKOVHOLT (US 20180073343) in view of SKOVHOLT (US 20150343327), GRAMME (US 20060124313), KONGSBERG-2009, and ORLOWSKI 2012 “Marlim 3 phase subsea separation system- challenges and solutions for the subsea separation station to cope with process requirements”.
Regarding claim 18, SKOVHOLT ‘343 does not teach a sand removal unit.
ORLOWSKI teaches a 3 phase subsea separation system (title, Figs.) comprising:
a gas separator (Fig. 2 #B);
a sand removal unit (Fig. 2 #A) upstream of the gas separator to minimize settling of sand and cleaning operations in downstream units (P2/L3-6);
a water separation stage (Fig. 2 #C) downstream of the gas separator, comprising a pipe separator; and

Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of SKOVHOLT ‘343 with a sand removal unit as taught by ORLOWSKI in order to minimize settling of sand and cleaning operations in downstream units. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over SKOVHOLT (US 20180073343) in view of SKOVHOLT (US 20150343327), GRAMME (US 20060124313), KONGSBERG-2009, ORLOWSKI 2012 “Marlim 3 phase subsea separation system- challenges and solutions for the subsea separation station to cope with process requirements” and SENYARD (US 4626360).
Regarding claim 19, ORLOWSKI teaches a sand management system (P1/Introduction) but is silent as to a sand storage tank.
However, SENYARD teaches an apparatus for separating sand and oil from a waste water stream (title, Figs.) comprising a sand removal unit (Fig. 1 #48) connected to a sand manager (Fig. 1 #50), which collects sand for storage or disposal (C8/L36-37; SENYARD claim 27). Note that any system equipment is “retrievable”.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of SKOVHOLT ‘343 with a sand removal unit including a sand storage tank as taught by ORLOWSKI and SENYARD in .
Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over SKOVHOLT (US 20180073343) in view of SKOVHOLT (US 20150343327), GRAMME (US 20060124313), KONGSBERG-2009, and SATHANANTHAN (US 20150345275).
Regarding claims 20-24, SKOVHOLT ‘343 does not teach a supporting frame. However, SATHANANTHAN teaches subsea processing of well fluids (title, Figs.) including:
a gas separator (par. [0074]);
a water separation stage (Fig. 5 #48);
a water treatment system (Fig. 5 #56); and
and a common supporting frame (Fig. 5 #34) transportable by towing having open-top bays or silos, which provides the capability for a modular construction of the system components in a single housing or frame for easy, reliable, and modular installation by lifting of separation components to the ocean floor (Figs. 5,9; par. [0021,0069,0087]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of SKOVHOLT ‘343 with the system frame of SATHANANTHAN in order to provide for easy, reliable, and modular installation of separation components to the ocean floor. The references are combinable, because they are in the same technological environment of oil well separations.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777